                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-80084-Cr-Rosenberg/Reinhart

UNITED STATES OF AMERICA,

v.

OSMAN GEOVANNI AVILA-RUIZ,

      Defendant.
______________________________/

                         REPORT AND RECOMMENDATION
                      FOLLOWING CHANGE OF PLEA HEARING

       THIS CAUSE is before the Court upon Oder of Reference from U.S. District Judge

Robin L. Rosenberg and the consent of the parties for a U.S. Magistrate Judge to accept a

guilty plea by Defendant Osman Geovanni Avila-Ruiz. The Court held a change of plea

hearing on July 1, 2021, which was attended by Defendant, his counsel Assistant Federal

Public Defender Peter Birch, and Assistant U.S. Attorney Jennifer Nucci. Mr. Avila-Ruiz

consented to appear by video. The Court hereby advises as follows:

       1.      The Court advised Defendant of his right to have the hearing conducted by the

presiding U.S. District Judge assigned to the case. The Court further advised Defendant that a

U.S. Magistrate Judge was conducting the change of plea hearing by Order of Reference from

the U.S. District Judge and as agreed to by Defendant, Defendant’s attorney, and the Assistant

United States Attorney assigned to this case. The Court further advised Defendant that his

sentence would be imposed by the presiding U.S. District Judge, who would make all findings

and rulings regarding such sentence and would conduct a sentencing hearing at a time set by

the U.S. District Judge.




                                              1
       2.      The Court advised Defendant that he did not have to permit the undersigned to

conduct this hearing and could require that the change of plea hearing be conducted by the

U.S. District Judge. Defendant, Defendant’s attorney, and the Assistant United States

Attorney assigned to the case all agreed on the record and consented to this Court conducting

the change of plea hearing.

       3.      The Court then conducted a plea colloquy in accordance with the outline set

forth in the Bench Book for U.S. District Judges and in conformity with the requirements of

Federal Rule of Criminal Procedure 11.

       4.      This Court also made certain that Defendant was aware of any maximum

sentences which could be imposed in this case pursuant to the sentencing guidelines, and

applicable statutes.

       5.      Defendant acknowledged that he was fully satisfied with the services of his

Attorney and that he had full opportunity to discuss all facets of his case with his attorney,

which he acknowledged that he understood.

       6.      Defendant pled guilty to counts One and Two of the Information. Count One

of the Information charges the Defendant with Illegal Reentry after Removal, in violation of 8

U.S.C. § 1326(a) and (b)(1) and Count Two of the Information which charges the defendant

with making a false claim of United States Citizenship, in violation of 18 U.S.C. § 1015(e).

       7.      The government offered an oral factual proffer that included all the essential

elements of the offense to which Defendant pled guilty. Defendant acknowledged that all the

statements contained therein are true. The defendant was aided by a Spanish Interpreter.




                                               2
       8.      Defendant has been referred to the U.S. Probation Office for the preparation of

a pre-sentence investigation report. The sentencing hearing will be conducted at a time

scheduled by the U.S. District Judge.

       Accordingly, based upon the foregoing and the plea colloquy conducted by this Court,

the undersigned

       RECOMMENDS that Defendant, OSMAN GEOVANNI AVILA-RUIZ, (1) be found

to have freely, knowingly, and voluntarily entered a guilty plea to Counts 1 and 2 of the

Information, (2) that his guilty plea be accepted, (3) that he be adjudicated guilty of the

offenses, and (4) that a sentencing hearing as scheduled by the U.S. District Judge be

conducted for a final disposition of this matter.

                             NOTICE OF RIGHT TO OBJECT

       The parties shall have fourteen (14) days from the date of this Report and

Recommendation within which to file any written objections with U.S. District Judge Robin

L. Rosenberg. Failure to file timely objections may bar the parties from attacking the factual

findings contained herein on appeal. See Resolution Tr. Corp. v. Hallmark Builders. Inc.,996

F.2d 1144, 1149 (11th Cir. 1993). Further, “failure to object in accordance with the

provisions of [28 U.S.C.] § 636(b)(1) waives the right to challenge on appeal the district

court’s order based on unobjected-to factual and legal conclusions.” See 11th Cir. R. 3-1

(I.O.P.-3)




                                                3
        DONE AND RECOMMENDED in Chambers at West Palm Beach in the Southern

District of Florida, this 5th day of July 2021.




                                                      BRUCE E. REINHART
                                                      U.S. MAGISTRATE JUDGE




                                                  4
